Gaby, J. On the 28th day of May, 1891, judgment was entered in the Superior Court, by confession, upon two notes of $225 each, dated July 15,1890, in favor of the appellant. On the 6th day of June following, on motion of the appellee, he was permitted to plead, the judgment to stand as security. The defense that the appellee made was that these notes were renewals of a note of $493.10, dated October 29, 1889, which was given as collateral security for the debt of another, as an accommodation, without other consideration, and with an agreement between these, parties that if the appellant got his money from other sources, anything that the appellee might have paid should be refunded to him; that before the last notes were given tlie debt had been fully paid by others, which fact the appellant concealed, and that the appellee had paid on it more than §500 himself, which he claimed to recover back, besides defeating these notes. The case was tried by the court without a jury, resulting in a judgment for the appellee for §450; no question of law is in it: the result must be assiimed to be right unless we can see that it is not, and the transactions have been so ' numerous and mixed up, having different aspects in the versions of different witnesses, that the conclusion to be drawn depends upon the credit of the witnesses. The judge who tried the case diad a better oppdrtunity than we have to get at the truth, and the judgment is affirmed. Jlodgment affirmed.